Per Curiam.
It was error to charge that the defendant was under the duty “ to exercise a high degree of care ” and to “ use *199a high degree of care for the safety of its passengers ” in the maintenance of its station platform. In this respect the degree of care required of the defendant differed from the degree of care imposed on the defendant in the transportation of its passengers. The defendant was only under the duty to exercise ordinary care. (Kelly v. Manhattan R. Co., 112 N. Y. 443; Lafflin v. Buffalo & Southwestern R. R. Co., 106 id. 136; Murphy v. Hudson & Manhattan R. R. Co., 180 App. Div. 585; Taddeo v. Tilton, 248 id. 290; Weldon v. New York, N. H. & H. R. R. Co., 159 id. 649.)
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.